Citation Nr: 0520794	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  04-25 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran, who had active service from February 
1962 to February 1966 appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's bilateral hearing loss was not manifested 
during service or within one year thereafter and has not been 
shown to be casually or etiologically related to service.

3.  The veteran's tinnitus was not manifested during service 
and has not been shown to be casually or etiologically 
related to service.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2004).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) to ensure that 
the veteran has received proper help from VA with his claim.  
The VCAA was enacted in November 2000 and provides in part 
that VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist the claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the April 
2004 rating decision as well as the June 2004 Statement of 
the Case issued in connection with these claims informed the 
veteran of the evidence considered, the pertinent laws and 
regulations, and the reasons his claims were denied.  

In addition, a letter was sent to the veteran in December 
2003 that specifically informed him of the substance of the 
VCAA, including the division of responsibilities between the 
VA and the veteran in obtaining the evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) the 
December 2003 letter has essentially satisfied the notice 
requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records.  The veteran was also provided the opportunity to 
testify at a December 2004 hearing before the Board, after he 
had been afforded a VA examination in April 2004 in 
connection with his claims for service connection for 
bilateral hearing loss and tinnitus.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  In fact, the veteran submitted a statement 
in January 2004 in which he indicated that he had no further 
medial evidence to submit. 

Considering all these factors in the aggregate, the Board 
finds that the evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained as 
contemplated by the VCAA and disposition of the veteran's 
claims is appropriate.

Background and Evidence

Service records show that the veteran had active service from 
February 1962 to February 1966, and his specialty was listed 
as munitions specialist.

The service medical records do not show any complaints, 
treatment, or diagnosis of bilateral hearing loss or 
tinnitus.  The veteran was afforded an enlistment examination 
in February 1962.  He denied having a medical history of ear 
trouble, and an evaluation did not find any clinical 
abnormalities of his ears or drums.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were reported as follows:




HERTZ


500
1000
2000
4000
RIGHT
15 (30)
5 (15)
5 (15)
5 (10)
LEFT
10 (25)
10 (20)
10 (20)
5 (10)
(The figures in parentheses are based on International 
Standards Organization [ISO] Standards to facilitate data 
comparison.  Prior to November 1967, audiometric results were 
reported in American Standards Association [ASA] Standards in 
service medical records).  

On the separation examination, the veteran again denied 
having a medical history of ear trouble, and a clinical 
evaluation found his ears and drums to be normal.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
20 (30)
10 (20)
10 (20)
15 (20)
LEFT
0 (15)
0 (10)
5 (15)
5 (15)
10 (15)


VA medical records dated from January 2002 to December 2003 
indicate that the veteran had an audiology consultation in 
November 2003.  The pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
55
50
45
50
LEFT
40
40
45
40
50

Following the consultation, the veteran was given information 
and referred for further evaluation to determine whether 
hearing aids would be helpful.

The veteran was afforded a VA examination in April 2004 for 
compensation purposes.  His chief complaint was decreased 
hearing.  He stated that he had noticed a gradual loss over 
the past several years, but that his hearing had 
significantly worsened during the previous three years, 
especially in his right ear.  The veteran also reported 
experiencing tinnitus for the past 14 years, which he 
described as a ringing sound.  He stated that he was 
uncertain as to the cause of his tinnitus, but he believed 
that his history of noise exposure may have contributed.  The 
veteran told the examiner that he had often been exposed to 
loud noises during his military service.  In this regard, he 
reported having worked on the flight line for several months 
while serving in Vietnam during which he was constantly 
exposed to jet aircraft noise without any ear protection.  He 
also noted that he had incurred additional noise exposure 
while working for a railroad for 42 years, but indicated that 
ear protection was mandatory during his last 10 years at that 
job.  Although he did have a significant history of 
infections as a child, the veteran denied having any recent 
ear infections.  He did not report having any vertigo, nor 
did he have a family history of hearing loss.  

A physical examination revealed slightly retracted tympanic 
membranes with normal middle ear compliance bilaterally.  His 
contralateral acoustic reflexes were elevated or absent 
bilaterally, but an acoustic reflex decay could not be 
tested.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
35
20
25
30
LEFT
25
20
20
25
35

Speech audiometry revealed speech recognition ability of 96 
percent in the both the right and left ears.  It was noted 
that pure tone audiometry testing indicated normal hearing 
from 250 to 3000 Hertz, and sloping to a mild to moderate 
sensorinerual hearing loss from 4000 to 8000 Hertz in the 
left ear.  His right ear had moderately severe mixed loss 
from 250 to 500 Hertz, rising to normal hearing from 2000 to 
4000 Hertz, sloping to a moderate sensorineural hearing loss 
from 6000 to 8000 Hertz.  

The examiner reviewed the veteran's claims folder.  He 
commented that the veteran presented with essentially normal 
hearing for rating purposes in his left ear and with a 
moderately severe low frequency mixed hearing loss in his 
right ear.  He also noted that the veteran presented with 
normal hearing upon his separation from the Air Force in 1966 
and opined that it was not likely that the mixed hearing loss 
occurred as a result of his military experience.  The 
examiner further indicated that the veteran's subjective 
tinnitus was consistent with a history of noise exposure, but 
stated that it was not as likely as not that it began as a 
result of his military experience because it began only 14 
years earlier.  

In a December 2004 travel Board hearing, the veteran 
testified that he was a munitions specialist in service and 
that he spent time on the flight line moving special weapons 
without the use of any hearing protection.  He said that he 
did not have any problems with hearing at that time, but 
contended that his hearing loss and tinnitus were related to 
the noise he was exposed to while working on the flight line.  
He indicated that he had attended a junior college after his 
military service and that he had to sit towards the front of 
the classroom in order to hear everything, but he did not 
have his hearing checked at that time.  The veteran also 
testified that he worked as a railroad conductor following 
his separation from service, but he indicated that the 
railroad did not provide an examination or hearing protection 
until his last 10 years of his employment in the 1990's.  

Law and Analysis

The veteran contends, essentially, that he should be entitled 
to service connection for bilateral hearing loss and for 
tinnitus.  More specifically, he and his representative 
contend that the veteran's hearing loss and tinnitus are 
related to his exposure to excessive noise while serving on 
the flight line for 18 months.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may also be granted for certain 
chronic diseases, such as sensorineural hearing loss, when 
such diseases are manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  Generally, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.  

When the evidence of record is considered under the 
applicable law and regulations, the Board concludes that the 
requirements for service connection for bilateral hearing 
loss and tinnitus have not been satisfied.  The Board 
acknowledges the veteran's service records showing that he 
served as a munitions specialist as well as his testimony 
that he worked on the flight line where he was exposed to 
acoustic trauma.  On the other hand, his service medical 
records are negative for any complaints, treatment, or 
diagnosis of bilateral hearing loss or tinnitus, and the 
first medical evidence of hearing loss or any related 
treatment is not until many years following his separation 
from service.  Even in April 2004, the veteran informed the 
examiner that he had noticed a gradual loss of hearing during 
the previous several years and that he had been experiencing 
tinnitus for 14 years or well after service.  

Importantly, since the Board must rely on independent medical 
evidence in reaching its decision, the VA examiner who 
evaluated the veteran in connection with his claim had 
reviewed his service records and described the veteran's 
hearing sensitivity as normal.  There is no medical evidence 
to the contrary or any objective medical evidence of tinnitus 
or hearing loss in close proximity to service.  Thus, the 
Board finds that bilateral hearing loss and tinnitus did not 
manifest during the veteran's period of service or within one 
year thereafter.  

In addition to the lack of evidence establishing that the 
veteran had bilateral hearing loss or tinnitus during service 
or within close proximity thereto, there is no medical 
opinion evidence linking his current bilateral hearing loss 
or tinnitus to service or to noise trauma during active 
service.  To the contrary, the April 2004 VA examiner 
commented that the veteran presented with essentially normal 
hearing for VA purposes in his left ear and with a moderately 
severe mixed hearing loss in his right ear, and opined that 
it was unlikely that the his mixed hearing loss occurred as a 
result of his military experience.  The examiner further 
stated that it was not as likely as not that his tinnitus 
began as a result of his military experience because it began 
only 14 years earlier.  Although the Board does not doubt the 
veteran's belief that he currently has bilateral hearing loss 
and tinnitus that are related to service, only medical 
professionals can provide an opinion on matters of medical 
causation or etiology for VA compensation purposes.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for 
bilateral hearing loss and for tinnitus.  Because the 
preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
the veteran's bilateral hearing loss and tinnitus is not 
warranted and the appeal must be denied.  The veteran, of 
course, may apply to reopen his claim at any time with new 
and material evidence.  Especially helpful would be medical 
opinion evidence taking into account the available records 
and linking hearing loss and tinnitus to service.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


